Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications:  RCE with amendments filed on April 5, 2022.
2.	This application has been examined.  Claims 1-5 are pending.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 recites the limitation "said dongle" in page 2, line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 1-2, 5 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb (US Pat No. 4,659,161) in view of Milan (US Pat 6,755,676) and further in view of Chien (US Pub No. 2016/0091196).
In regard to claim 1, Holcomb discloses a power diverter (i.e. adapter plug) comprising: a first plug (item 44 of figure 4), configured to be plugged into a jack of a television power cord (i.e. appliances), an appliance jack (item 40) opposite to said first plug to be plugged into a plug of a television (i.e. other type of electronic devices such as computers, CRT, printer, or other appliances), and a port (item 84 of figure 4) for a dongle power cord (i.e. any cord), wherein the port is flush with a side of the plurality of flat sides (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 52).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

Furthermore Holcomb discloses a circuit communicatively connecting first plug , the appliance jack, and the ports, wherein the circuitry redistributes from the first plug to the port (in Holcomb, the male lugs which receive connection to a source of electrical energy, such as by means of the extension cord of FIG. 5, are indicated by a hot lug 46A, a neutral lug 46B and a ground lug 46C of the type wherein 120 volts is normally supplied utilizing a hot conductor, a neutral conductor and a ground conductor. In series with the hot lug 46A is a main fuse 78. When this fuse is employed in the circuit internally of the adapter 34 electrical energy will be applied to the female plug 62 of the appliance and to the surface plugs only when fuse 78 is conductive, that is, not blown. If an overload occurs either in the appliance 58 or in any appliance connected by means of the surface plugs, the fuse will blow thereby protecting the adapter 34, the extension cord as shown in FIG. 5, and the building wiring from overload.  See Fig 7, col. 3, line 60 through col. 4, lines 27).  But Holcomb does not disclose the plurality of flat sides extending longitudinally from the first plug to the appliance jack forming a body such that a thickness of the body between any two of the plurality of flat sides does not exceed a respective of the first plug.  However Milan discloses the modular outlet strip that comprises the plurality of flat sides extending longitudinally from the first plug to the appliance jack forming a body such that a thickness of the body between any two of the plurality of flat sides does not exceed a respective of the first plug (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Milan discloses the retaining means 43 is in the form of a tab 44 formed integrally with the reduced housing portion 50 and having a protuberance 65 on the end thereof. The protuberance 65 fits in the opening 66 provided in the bottom of the shroud 51. It can be understood by one skilled in the art that the present invention has wide versatility as to the arrangement of the quick connect means. The modifications of the invention just described has had not only the male and female portions of the quick connect means reversed, but the style and arrangement of the retainer means and retaining means.


    PNG
    media_image2.png
    400
    805
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Milan into the teachings of Holcomb et al. because each of Milan and Holcomb et al. teach a modular extension for plugs and further, because combining the prior art elements of Milan with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Milan would have improved Holcomb et al. in the same way, and applying the techniques of Milan to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].  But both Holcomb and Milan do not disclose the redistributed portion of the electricity comprising an electrical voltage lower than an initial electrical voltage of the electricity.  However Chien discloses the AC-to-DC circuit which provide the electrical voltage (i.e. DC) lower than an initial electrical voltage (i.e. AC) (as shown in Fig. 3B, which is reproduced below for ease of reference and convenience, Chien discloses the adaptor (226T), or invertor (226T) connect with AC power source which get power from the any kind of outlet by prongs (252) of transformer (226T) or regular Plug & Wire (226AC) and the said desk top item having 3 receiving-ends including 2 USB Charging-port(s) USB-unit(s) (208) or one Big USB-Module (not shown) inside the housing with different power output (2 USB units has 3 USB-ports and 2 outlet-unit has 1 outlet-port) to charge the energy storage unit or assembly by USB Charging-ports (208) or SUPPLY Power by outlet-unit (214) for different electric or digital data device(s), for example 1,000 ma, 2,100 ma, 2,400 ma, 4,500 ma, 6.9 Amp, 9.0 Amp depend market wanted for family or office use need a big charging capacity to charge in short time (D.C. current output from 2 USB-units has 3 USB charging-ports) and A.C.  See figure 3B, para 274).

    PNG
    media_image3.png
    522
    715
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb et al. and Milan because each of Chien, Milan and Holcomb et al. teach a modular extension of plugs with multiple functions or uses and further, because combining the prior art elements of Chien with Holcomb et al. and Milan according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb et al. and Milan in the same way, and applying the techniques of Chien  to improve Holcomb et al. and Milan would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug functionality in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 2, Holcomb discloses an adaptation to satisfy different types of televisions (in Holcomb, the adapter boss portion 40 is inserted into recess 60 and the extension cord female plug portion 70 is inserted into the recess 44 in the adapter so that electrical continuity is applied to the appliance 58 and at the same time electrical continuity is provided with surface plugs available for connecting ancillary appliances such as printers, CRT's etc. These are represented by the lugs 48 through 58 of FIG. 3.  See col. 3, lines 44-52).
In regard to claim 5, Chien discloses wherein the port comprising a universal serial bus port (in Chien, the Desk lamp is non-LED light source lighting because the outside transformer (426T+AC) is a special custom made model has extra AC conductive wire so can offer the extra AC current into housing and operate the AC power light source including CFL bulb or incandescent bulb or other AC power source or other electric products powered by AC current, or one piece super powered LED light source or plurality of LEDs install on PCB powered by DC current from transformer output-end DC current. The USB charging-port export-end DC 5V get from 1.sup.st DC current which may higher than DC5 Volt and though the more than one inner-circuit (charger adjust circuit) (light circuit) or DC-to-DC circuit or IC to make the higher voltage 1.sup.st DC current change or adjust or arrange to DC5 Volt so can safety to charge the energy storage device.  See para 279).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb because each of Chien and Holcomb teach the port configuration on different protocols and further, because combining the prior art elements of Chien with Holcomb according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb in the same way, and applying the techniques of Chien to improve Holcomb would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different power extensions and instant on power supply to electronic devices). [See MPEP 2143].


7.	Claims 3-4 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb in view of Milan and further in view of Chien and further in view of Harel et al. (US Pub No. 2016/0085280).
In regard to claim 3, Chien discloses the circuitry redistributes 5-V for the dongle (in Chien, the Desk lamp is non-LED light source lighting because the outside transformer (426T+AC) is a special custom made model has extra AC conductive wire so can offer the extra AC current into housing and operate the AC power light source including CFL bulb or incandescent bulb or other AC power source or other electric products powered by AC current, or one piece super powered LED light source or plurality of LEDs install on PCB powered by DC current from transformer output-end DC current. The USB charging-port export-end DC 5V get from 1.sup.st DC current which may higher than DC5 Volt and though the more than one inner-circuit (charger adjust circuit) (light circuit) or DC-to-DC circuit or IC to make the higher voltage 1.sup.st DC current change or adjust or arrange to DC5 Volt so can safety to charge the energy storage device.  See para 279).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb because each of Chien and Holcomb teach the port configuration on different protocols and further, because combining the prior art elements of Chien with Holcomb according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb in the same way, and applying the techniques of Chien to improve Holcomb would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different power extensions and instant on power supply to electronic devices). [See MPEP 2143].  But Chien does not disclose a dongle that receive 5-V.  However Harel et al. disclose the HDMI dongle that use the USB power from the USB port of the television or USB port from wall plug (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Harel discloses the streaming device 102 is physically connected twice. A first connection is between the HDMI Tx connector 110 of the streaming device 102 and the HDMI Rx connector 118 of the DTV 114. The second connection is between the USB connector 104 of the streaming device 102 and the USB host/charging port on the television 116, or the USB host/charging port from a wall plug 122.  See para 23-24).

    PNG
    media_image4.png
    463
    714
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Harel et al. into the teachings of Chien, Milan and Holcomb et al. because each of Harel et al., Chien, Milan and Holcomb et al. teach an adapter for multiple functions or use and further, because combining the prior art elements of Harel et al. with Milan, Holcomb et al. and Chien according to known methods would have yielded predictable results, using the techniques of Harel et al. would have improved Milan, Holcomb et al. and Chien in the same way, and applying the techniques of Harel et al. to improve Milan, Chien and Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug/jack extension in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 4, Holcomb discloses a method of supplying power to a dongle comprising: plugging a television power cord the adapter plug, plugging said adapter plug into a television, (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 22).  

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale


But Holcomb does not disclose the plurality of flat sides extending longitudinally from the first plug to the appliance jack forming a body such that a thickness of the body between any two of the plurality of flat sides does not exceed a respective of the first plug.  However Milan discloses the modular outlet strip that comprises the plurality of flat sides extending longitudinally from the first plug to the appliance jack forming a body such that a thickness of the body between any two of the plurality of flat sides does not exceed a respective of the first plug (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Milan discloses the retaining means 43 is in the form of a tab 44 formed integrally with the reduced housing portion 50 and having a protuberance 65 on the end thereof. The protuberance 65 fits in the opening 66 provided in the bottom of the shroud 51. It can be understood by one skilled in the art that the present invention has wide versatility as to the arrangement of the quick connect means. The modifications of the invention just described has had not only the male and female portions of the quick connect means reversed, but the style and arrangement of the retainer means and retaining means.


    PNG
    media_image2.png
    400
    805
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Milan into the teachings of Holcomb et al. because each of Milan and Holcomb et al. teach a modular extension for plugs and further, because combining the prior art elements of Milan with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Milan would have improved Holcomb et al. in the same way, and applying the techniques of Milan to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].  But Holcomb and Milan do not disclose the power diverter that supplies power with first voltage and second voltage that lower than the voltage.  However Chien discloses the AC-to-DC circuit which provide the electrical voltage (i.e. DC) lower than an initial electrical voltage (i.e. AC) (as shown in Fig. 3B, which is reproduced below for ease of reference and convenience, Chien discloses the adaptor (226T), or invertor (226T) connect with AC power source which get power from the any kind of outlet by prongs (252) of transformer (226T) or regular Plug & Wire (226AC) and the said desk top item having 3 receiving-ends including 2 USB Charging-port(s) USB-unit(s) (208) or one Big USB-Module (not shown) inside the housing with different power output (2 USB units has 3 USB-ports and 2 outlet-unit has 1 outlet-port) to charge the energy storage unit or assembly by USB Charging-ports (208) or SUPPLY Power by outlet-unit (214) for different electric or digital data device(s), for example 1,000 ma, 2,100 ma, 2,400 ma, 4,500 ma, 6.9 Amp, 9.0 Amp depend market wanted for family or office use need a big charging capacity to charge in short time (D.C. current output from 2 USB-units has 3 USB charging-ports) and A.C.  See figure 3B, para 274).

    PNG
    media_image3.png
    522
    715
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb et al. and Milan because each of Chien, Milan and Holcomb et al. teach a modular extension of plugs with multiple functions or uses and further, because combining the prior art elements of Chien with Holcomb et al. and Milan according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb et al. and Milan in the same way, and applying the techniques of Chien  to improve Holcomb et al. and Milan would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug functionality in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].  But Holcomb, Milan and Chien do not disclose the dongle that plug into the power diverter using the second voltage.  However Harel et al. disclose the HDMI dongle that use the USB power from the USB port of the television or USB port from wall plug (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Harel discloses the streaming device 102 is physically connected twice. A first connection is between the HDMI Tx connector 110 of the streaming device 102 and the HDMI Rx connector 118 of the DTV 114. The second connection is between the USB connector 104 of the streaming device 102 and the USB host/charging port on the television 116, or the USB host/charging port from a wall plug 122.  See para 23-24).

    PNG
    media_image4.png
    463
    714
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Harel et al. into the teachings of Chien, Milan and Holcomb et al. because each of Harel et al., Chien, Milan and Holcomb et al. teach an adapter for multiple functions or use and further, because combining the prior art elements of Harel et al. with Milan, Holcomb et al. and Chien according to known methods would have yielded predictable results, using the techniques of Harel et al. would have improved Milan, Holcomb et al. and Chien in the same way, and applying the techniques of Harel et al. to improve Milan, Chien and Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different plug/jack extension in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Amendment
8.	Applicant’s amendment, see on pages 2-5, filed on April 5, 2022, with respect to the rejections of claims 1-5 under 35USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Milan.
Conclusion
9.	All claims are rejected.

10.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Wiebusch (US No. 8,647,131) discloses an electrical cord with replaceable plugs.
Schriefer et al. (US Pub No. 2007/0178756) disclose an expanding space saving power strip.
Hsu et al. (US No. 6,024,588) disclose a multi-socket computer adapter having a reversible plug.
Hsu et al. (US No. 5,857,875) disclose a multi-outlet electrical adapter.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185